Citation Nr: 0412588	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.

2.  Entitlement to service connection for a chronic acquired 
right knee disorder.

3.  Entitlement to service connection for a chronic acquired 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1977 until 
February 1980.  He also had reserve service from 1981 to 1983 
and from 1985 to 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO, in pertinent part, denied 
entitlement to service connection for chronic acquired low 
back, right knee, and right ankle disorders.

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran does not have chronic acquired 
low back, right knee, and right ankle disorders which have 
been linked to service on any basis.


CONCLUSION OF LAW

Chronic acquired low back, right knee, and right ankle 
disorders were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.6, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The December October 2001 rating decision and May 2003 
statement of the case apprised the veteran of the reasons and 
bases for the VA determination, as well as the applicable 
law.  Moreover, a letter dated in March 2001 apprised the 
veteran of the information and evidence he needed to submit 
to substantiate his claims, as well as VA's development 
assistance.  Finally, further information regarding VA's duty 
to assist was also detailed in the May 2003 statement of the 
case, complementing the notice provided in the letters 
beforehand.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  



The veteran is also required to provide the information 
necessary to obtain this evidence, including authorizations 
for the release of medical records.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical records are associated with the claims file, 
as are his private and VA post service clinical reports.  
Also of record are VA examination reports.  

Additionally, lay statements from the veteran's wife are 
affiliated with the claims file, along with the veteran's own 
contentions in support of his claim.  Finally, a transcript 
of his November 2003 personal hearing before the undersigned 
is of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

However, as noted in this case, the pertinent initial 
action of the agency of original jurisdiction in October 
2001 was issued after the March 2001 VCAA notice.  
Accordingly, VA is in compliance with the CAVC's 
directive in Pelegrini, supra.

The decision in Pelegrini, supra held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's remands and the RO's 
development and notice letters discussed above advised 
the claimant that he could submit additional evidence.  
It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.


Criteria
General Service Connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or from 
injury incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6(a)(d) (2003).

The United State Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one for which a lay person's observations is competent.  
See Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service connection-Low Back

Factual Background

The veteran's January 1977 enlistment examination shows no 
lumbar disability.  Recurrent back pain was denied in a 
report of medical history completed at that time.  The 
service medical records are absent any complaints of, or 
treatment for, a low back problem.  Upon his separation 
examination in January 1980, findings were again normal, 
though recurrent back pain was noted in the report of medical 
history.  

A private medical record dated in February 1980 contains 
complaints of back problems dating back to service.  The 
veteran reported that he had first experienced back pain 
while performing a field exercise during service in October 
1978.  He was wearing a backpack and other equipment at the 
time of such exercise.  Despite the veteran's complaints, 
there was no objective evidence of a lumbar disability.  

In August 1984, the veteran was examined for enlistment into 
reserve duty.  No spine disabilities were indicated and 
recurrent back pain was denied in an accompanying report of 
medical history.  

In May 1985, the veteran was treated for right lumbar pain.  
He stated that the discomfort was similar to past episodes.  
Objectively, he was tender to palpation.  The diagnosis was 
mild lordosis.  

The veteran underwent another examination while in the 
reserves, in September 1985.  All findings were normal at 
that time, and he had no lumbar complaints.  

Private treatment reports dated in April 1985 show care for 
lumbar pain.  The veteran had felt a pull in his low back 
area after lifting pieces of metal at work.  Low back strain 
was the diagnosis.

The records next show that the veteran was seen at Milwaukee 
Medical Center in May 1986 for low back pain.  The assessment 
was muscular backache.

Private treatment records dated in June 1986 reflect care for 
low back pain.  The veteran complained of aches and spasms in 
the low back.  The diagnosis was muscular backache.  

In December 1993, the veteran was treated for back pain at 
Milwaukee Medical Clinic.  He injured his back lifting blocks 
of concrete.  The assessment was acute back strain with 
secondary muscle spasm.  

A VA medical certificate dated in October 1997 reflects 
complaints of low back pain.  The veteran claimed to have 
exacerbated a prior injury with recent heavy lifting.  Low 
back pain was diagnosed and exercises were recommended.

A December 1998 VA treatment record, dealing largely with 
substance abuse issues, contains an assessment of low back 
pain.  

A June 1999 VA medical certificate notes low back pain with 
right lumbar radiculopathy.

A March 2000 VA outpatient treatment report contains 
complaints of progressively worsening back pain.  The veteran 
believed his back pain had arisen from carrying a portal 
radar unit on his back during service.  Further lumbar 
complaints were expressed in April 2000.  

The veteran was examined by VA in February 2001.  He 
presented with a history of back pain of approximately 20 
years' duration.  The veteran stated that, while in service, 
he engaged in heavy lifting and frequent marching.  The 
assessment was musculoskeletal back pain, which the veteran 
treated by use of a back brace and with nonsteroidal anti-
inflammatory drugs.  

In March 2001, the VA examiner offered further comment 
regarding the veteran's back pain.  He stated that he saw no 
objective evidence of any x-ray abnormalities and concluded 
that the veteran's complaints were not causally related to 
service.  He again reiterated that physical examination was 
completely normal.



Analysis

The appellant in essence contends that he injured his back 
during his period of active duty, in 1978, and that service 
connection should be granted on that basis.

As discussed above, the appellant is entitled to an award of 
service connection if the following three elements are met: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson, 247, 253 (1999).

In the present case, the evidence of record fails to 
establish the first element of a service connection claim, 
that of a current disability.  Indeed, VA examination in 
February 2001 revealed entirely normal objective findings.  
X-ray evidence was also normal.  

An assessment of musculoskeletal back pain was rendered, but 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Further supporting the Board's conclusion that the veteran 
does not have a current low back disability is a March 2001 
VA opinion letter.  In that correspondence, the examiner 
again reiterated that physical examination was completely 
normal and that there was no objective evidence of any x-ray 
abnormalities. 

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the CAVC, which interpreted the requirement of 
current disability thus:




Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Furthermore, even if the evidence could be favorably 
construed such as to allow for a finding of a current lumbar 
disability, the remaining elements of a service connection 
claim have not been satisfied here.  Indeed, the veteran's 
service medical records for his period of active duty were 
absent any lumbar complaints or findings.  

The evidence does reveal complaints of back pain shortly 
following discharge, in February 1980, but objective 
examination did not reveal any disability.  Then, upon entry 
into the reserves in August 1984, the veteran's physical 
examination was normal.  

The veteran was seen for lumbar complaints during reserve 
training in May 1985.  
However, the treatment report did not demonstrate any 
specific injury, as would be necessary to achieve service 
connection for a period of INACDUTRA.  See 38 C.F.R. 
§ 3.6(a).  

Moreover, a subsequent physical in September 1985 was normal.  
Based on all of the foregoing, a finding of in-service 
incurrence of a low back disability is not possible here.  

In addition to not demonstrating an in-service back injury, 
the evidence of record lacks an etiological opinion relating 
the veteran's low back pain to service on the basis of a 
diagnosed disorder for VA compensation purposes.  Indeed, the 
competent medical evidence voices the opposite conclusion, as 
indicated in the March 2001 VA opinion report.  

In summary, inasmuch as the veteran has no current diagnosed 
low back condition, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Moreover, 
the evidence further fails to satisfy the remaining elements 
of a service connection claim.  Accordingly, the benefit 
sought on appeal is denied.  


Service connection-Right Knee

Factual Background

The veteran's January 1977 enlistment examination showed no 
right knee disability.  "Trick" or locked knee was denied 
in the report of medical history completed at that time. 

The service medical records next reveal that in April 1978, 
the veteran tripped over a vine.  After that incident, he 
sought treatment for right knee pain.  There was no swelling 
or tenderness of the knee.  No diagnosis pertaining to the 
right knee was rendered.  

In a March 1979 treatment record, the veteran complained of 
right knee pain times 5 months.  His knee felt stiff with 
prolonged sitting and after running.  Objectively, there was 
no effusion and the veteran had a full range of motion.  The 
impression was moderate chondromalacial symptoms, right knee.  

The veteran again complained of right knee pain in April 
1979.  The clinician refused to follow the veteran's 
complaints because he had failed to follow orders to 
participate in physical therapy.  The veteran was not to be 
referred back to the knee pain clinic in the future.  

Upon separation examination in January 1980, findings were 
again normal, though "trick" or locked knee was noted in 
the report of medical history.  

A private medical record dated in February 1980 contains 
complaints of knee problems dating back to service, when 
performing a field exercise during service in October 1978.  

In August 1984, the veteran was examined for enlistment into 
reserve duty.  No right knee disabilities were indicated 
objectively and none were complained of in the accompanying 
report of medical history.  

The veteran underwent another examination while in the 
reserves, in September 1985.  All findings were normal at 
that time, and the veteran had no right knee complaints.  

A November 1991 treatment report from the Milwaukee Medical 
Clinic noted complaints of sharp right knee pain occurring 
sporadically times one year.  The report contains an 
assessment of probable chondromalacia patella.  

Treatment records dated in November 1991 and December 1991 
from The Medical-Surgical Clinic indicated complaints of 
right knee pain.  In a December 1991 report, the veteran 
stated that his right knee had given out while carrying 
concrete down a flight of stairs at his job.  He reported 
that he had hurt his knee several years earlier playing 
basketball.  After physical examination, the diagnosis was 
painful old right knee injury.  

An August 1993 record from the Milwaukee Medical Clinic 
revealed further right knee complaints.  The veteran had cut 
his right knee on glass 10 days earlier.  The assessment was 
contusion, right knee.  

A VA outpatient treatment report dated in April 1998 notes 
complaints of bilateral knee pain.  Mild arthralgia was 
diagnosed.  

A July 1998 VA orthopedic report notes complaints of right 
knee pain, worse with climbing stairs and sitting for 
prolonged periods.  The impression was patellofemoral pain.

An August 1998 VA record shows that the veteran would try to 
wear a knee brace on the right knee.

In a March 2000 VA outpatient treatment report, the veteran 
complained of progressively worsening knee pain.  Knee braces 
had been issued for patellofemoral pain, but the veteran was 
not wearing them.  His bilateral knee pain made it too 
painful to squat.  The examiner noted, however, that x-rays 
were not significant for the amount of pain the veteran was 
experiencing.  

An April 2000 VA outpatient treatment record reflects right 
knee pain.  

The veteran received a VA examination in February 2001.  He 
related a history of knee problems dating back 15 years.  
Past medical history included a diagnosis of patellar 
tendonitis.  He denied wearing any braces.  Objectively, the 
right knee showed no evidence of effusion or subluxation.  
Radiologic evidence showed a tiny cyst by the posterior 
surface of the patella on the right knee in an otherwise 
negative examination of the knees.  There was no evidence of 
cartilage destruction or osteoarthritis.  

In March 2001, the VA examiner offered further comment 
regarding the veteran's right knee pain.  He stated that he 
saw no objective evidence of any x-ray abnormalities and 
concluded that the veteran's complaints were not causally 
related to service.  He again reiterated that physical 
examination was completely normal.


Analysis

The appellant in essence contends that he injured his right 
knee during his period of active duty and that service 
connection should be granted on that basis.

As discussed above, the appellant is entitled to an award of 
service connection if the following three elements are met: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson, 247, 253 (1999).

In the present case, the evidence of record fails to 
establish the first element of a service connection claim, 
that of a current disability.  Indeed, VA examination in  
February 2001 revealed entirely normal objective findings.  
X-ray evidence was also essentially normal.  No diagnosis was 
rendered.  

Further supporting the Board's conclusion that the veteran 
does not have a current right knee disability is a March 2001 
VA opinion letter.  In that correspondence, the examiner 
again reiterated that physical examination was completely 
normal and that there was no objective evidence of any x-ray 
abnormalities. 

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the CAVC, which interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Furthermore, even if the evidence could be favorably 
construed such as to allow for a finding of a current right 
knee disability, there is no competent medical evidence to 
relate such condition to service.  Rather, a March 2001 VA 
opinion report specifically states that there is no 
indication of any causal relationship to service.  

In summary, inasmuch as the veteran has no current diagnosed 
right knee disorder, the preponderance of the evidence is 
against the veteran's claim and service connection is not 
warranted.  See Rabideau and Chelte, both supra.  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
benefit sought on appeal is denied.  


Service Connection-Right Ankle Disorder

Factual Background

The veteran's January 1977 enlistment examination showed no 
right ankle  disability.  Foot trouble was denied in the 
report of medical history completed at that time. 

The service medical records next reveal that in April 1978, 
the veteran tripped over a vine.  After that incident, he 
sought treatment for right ankle pain.  The report noted pain 
in the Achilles tendon for several months.  The day earlier, 
he had tripped over a vine, worsening his right ankle pain.  
There was no swelling or tenderness of the right ankle.  A 
diagnosis of a mild right ankle sprain was rendered, along 
with mild Achilles tendonitis.  

The veteran separated from active service in January 1980.  
Physical examination was normal at that time, and he did not 
indicate any foot trouble in a report of medical history.  

In August 1984, the veteran was examined for enlistment into 
reserve duty.  No right ankle disabilities were indicated 
objectively and none were complained of in the accompanying 
report of medical history.  

The veteran underwent another examination while in the 
reserves, in September 1985.  All findings were normal at 
that time, and he again had no right ankle complaints.  

A June 1994 treatment report from Milwaukee Medical Clinic 
indicated complaints of right foot pain.  The veteran 
reported that, while moving a refrigerator, it slipped of the 
dolly and landed on his foot.  There was a contusion to toes 
1 and 2.

In a June 2000 VA progress note, the veteran complained of 
pain in his Achilles tendons.  He stated that such pain dated 
back to the military.  Objectively, there was slight pain 
with dorsiflexion of the right foot.  The assessment was 
Achilles tendonitis.  The treatment plan involved warm soaks.

Another June 2000 VA outpatient treatment report indicated 
edema of the right Achilles tendon.  There was also increased 
tenderness to palpation throughout the medial right foot.  
Some deficit in range of motion was noted.  

In August 2000, the veteran reported to VA with right ankle 
complaints.  Specifically, he complained of right ankle 
tightness with forced extension.  There was no edema, 
erythema or ecchymosis.  Right ankle range of motion was 
within normal limits.  

The veteran was examined by VA in February 2001.  He related 
a history of Achilles tendonitis.  He had no specific ankle 
complaints at the time of examination.  Objectively, he had 
normal range of motion in the right ankle, with full flexion 
and extension.  X-ray findings were normal.  

In March 2001, the VA examiner offered further comment 
regarding the veteran's right ankle pain.  He stated that he 
saw no objective evidence of any x-ray abnormalities and 
concluded that the veteran's complaints were not causally 
related to service.  He again reiterated that physical 
examination was completely normal.

In November 2003, the veteran provided testimony at a 
personal hearing before the undersigned.  He stated that, 
during service, he experienced a burning sensation in his 
ankles.  He reported that he suffered tendonitis and sprains 
during service.  He added that, in Panama, he further injured 
his ankle in a fall.  




Analysis

The appellant in essence contends that he injured his right 
ankle during his period of active duty and that service 
connection should be granted on that basis.

As discussed above, the appellant is entitled to an award of 
service connection if the following three elements are met: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson, 247, 253 (1999).

In the present case, the evidence of record fails to 
establish the first element of a service connection claim, 
that of a current disability.  Indeed, VA examination in 
February 2001 revealed entirely normal objective findings.  
X-ray evidence was also normal.  No diagnosis was rendered.  

Further supporting the Board's conclusion that the veteran 
does not have a current right ankle disability is a March 
2001 VA opinion letter.  In that correspondence, the examiner 
again reiterated that physical examination was completely 
normal and that there was no objective evidence of any x-ray 
abnormalities. 

As there is no showing of a current disability, the veteran 
has no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, even if the evidence could be favorably 
construed such as to allow for a finding of a current right 
ankle disability, there is no competent medical evidence to 
relate such disorder to service.  Rather, a March 2001 VA 
opinion report specifically states that there is no 
indication of any causal relationship to service.   


In summary, inasmuch as the veteran has no current diagnosed 
right ankle  condition, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  


ORDER

Entitlement to service connection for chronic acquired low 
back, right knee, and right ankle disorders is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



